Citation Nr: 0601503	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  00-02 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to a compensable evaluation for cystic acne.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of traumatic arthritis of the index and middle 
fingers of the right hand for the period May 20, 1999, 
through July 7, 2002.

4.  Entitlement to an evaluation in excess of 20 percent for 
residuals of traumatic arthritis of the index and middle 
fingers of the right hand for the period July 8, 2002, 
through January 27, 2003.

5.  Entitlement to an evaluation in excess of 20 percent for 
residuals of traumatic arthritis of the index and middle 
fingers of the right hand for the period May 1, 2003, through 
November 3, 2003.

6.  Entitlement to an evaluation in excess of 30 percent for 
residuals of traumatic arthritis of the index and middle 
fingers of the right hand for the period commencing November 
4, 2003.

7.  Entitlement to extension of a temporary total evaluation 
for convalescence under the provisions of 38 C.F.R. § 4.30 
beyond April 30, 2003.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from June 1954 to June 
1957.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in November 1999 and April 2003 by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In January 2002, the Board remanded this case to the RO for 
further development of the evidence.  In October 2003, the 
Board remanded the case to the RO for development and 
notification action.  While the case was in remand status, in 
an October 2004 rating decision, the RO in Huntington, West 
Virginia, readjudicated the issue of the disability 
evaluation for residuals of traumatic arthritis of the index 
and middle fingers of the right hand and assigned the 
following evaluations: 10 percent from May 20, 1999; 20 
percent from July 8, 2002; 100 percent from January 28, 2003, 
under the provisions of 38 C.F.R. § 4.30; 20 percent from May 
1, 2003; and 30 percent from November 4, 2003.  In a 
statement received in October 2005, pursuant to 38 C.F.R. 
§ 20.204 (2005), the veteran's representative withdrew in 
writing the appeal on the issue of entitlement to extension 
of a temporary total evaluation for convalescence under the 
provisions of 38 C.F.R. § 4.30 beyond April 30, 2003.  This 
decision will dismiss the appeal on that issue.  The Board 
finds that the issues on appeal are as stated on the first 
page of this decision.

In a statement received in October 2005, the veteran's 
representative raised the issue of entitlement to special 
monthly compensation under the provisions of 38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a) for loss of use of the 
veteran's right hand due to service-connected disability.  
That issue, which is not inextricably intertwined with the 
claims for higher evaluations for residuals of traumatic 
arthritis of the index and middle fingers of the right hand 
decided herein, is referred to the RO for appropriate action.

The issue of entitlement to an evaluation in excess of 30 
percent for residuals of traumatic arthritis of the index and 
middle fingers of the right hand for the period commencing 
November 4, 2003, is  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  At an examination for entrance on active military 
service, no disorder or abnormality of the veteran's feet was 
noted.

3.  The record in this case does not contain clear and 
unmistakable evidence that bilateral pes planus pre-existed 
the veteran's active service and was not aggravated in 
service.

4.  There is an approximate balance of positive and negative 
competent evidence on the question of whether the veteran's 
current bilateral pes planus was acquired on active military 
duty.

5.  The veteran's superficial scars from cystic acne on his 
neck, back, and face have not been shown to be deep, 
unstable, painful on examination, or to cause limited motion, 
or to be manifested by exfoliation, exudation, or itching.  

6.   The veteran's superficial scars from cystic acne on his 
neck and face are not manifested by any characteristic of 
disfigurement and are not productive of moderate 
disfigurement.

7.  During the appeal period and prior to November 4, 2003, 
the veteran's residuals of traumatic arthritis of the index 
and middle fingers of the right hand have been primarily 
manifested by slight limitation of motion, mild swelling, and 
subjective complaints of pain, without ankylosis, favorable 
or unfavorable, of either finger. 

8.  In October 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of the appeal on the issue of entitlement to 
extension of a temporary total evaluation for convalescence 
under the provisions of 38 C.F.R. § 4.30 beyond April 30, 
2003, is requested.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, bilateral pes planus 
was incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 4.57 (2005); 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

2.  The schedular and extraschedular criteria for a 
compensable evaluation for cystic acne are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.118, Diagnostic Codes 7800, 7806 (2002); 
38 C.F.R. §§ 3.321(b)(1), 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805, 7828 (2005).

3.  The schedular and extraschedular criteria for an 
evaluation in excess of 10 percent for residuals of traumatic 
arthritis of the index and middle fingers of the right hand 
for the period May 20, 1999, through July 7, 2002, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 
5003, 5010, 5223, 5225, 5226 (2002)

4.  The schedular and extraschedular criteria for an 
evaluation in excess of 20 percent for residuals of traumatic 
arthritis of the index and middle fingers of the right hand 
for the period July 8, 2002, through January 27, 2003, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 
5003, 5010, 5223, 5225, 5226 (2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5219, 5225, 5226, 
5229 (2005).

5.  The schedular and extraschedular criteria for an 
evaluation in excess of 20 percent for residuals of traumatic 
arthritis of the index and middle fingers of the right hand 
for the period May 1, 2003, through November 3, 2003, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 
5003, 5010, 5223, 5225, 5226 (2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5219, 5225, 5226, 
5229 (2005).

5.  The criteria for withdrawal of the substantive appeal by 
the appellant's representative on the issue of entitlement to 
extension of a temporary total evaluation for convalescence 
under the provisions of 38 C.F.R. § 4.30 beyond 
April 30, 2003, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist.  The Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  The United 
States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In the veteran's case, a remedial VCAA notice letter 
furnished to him by the RO in February 2001 and a VCAA notice 
letter furnished to him by the AMC in January 2004 notified 
him of the evidence needed to substantiate his claims on 
appeal, of the evidence which VA had obtained and would 
attempt to obtain, and of the evidence which he should submit 
in support of his claims.  The RO's February 2001 letter 
advised the veteran that it was his ultimate responsibility 
to provide the information and evidence needed to support his 
claims, and the AMC's January 2004 letter advised him that it 
was his responsibility to make sure that VA received all 
records not in the possession of a federal department or 
agency which he identified as relevant to his claims.  The 
VCAA notice letters furnished to the veteran by VA thus 
satisfied the first three elements of notice discussed in 
Pelegrini II.  Although the RO and the AMC did not explicitly 
request that the veteran provide any evidence in his 
possession he thought was relevant to his claims, they did, 
as noted above, advise him that it was his ultimate 
responsibility to support his claim with appropriate evidence 
such that any deficiency in the wording of the notice was a 
harmless error.  In light of the foregoing, the Board finds 
that any VCAA notice deficiency did not affect the essential 
fairness of the adjudication of the veteran's claims, and the 
Board concludes that VA satisfactorily fulfilled the duty to 
notify pursuant to the VCAA and its implementing regulations.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005).

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA obtained the veteran's 
service medical records and the records of the post-service 
medical treatment for the conditions at issue which he 
identified.  In addition, VA afforded the veteran medical 
examinations to determine the nature of his current foot 
disorder and to evaluate the nature and severity of his right 
hand and skin disorders.  The veteran and his representative 
have not identified any additional existing evidence which 
might be relevant to the issues decided herein.  For these 
reasons, the Board finds that further assistance is not 
required with regard to the issues decided herein and that 
those issues are ready for appellate review.

I. Legal Criteria

A. Service Connection for Pes Planus (Flatfoot)

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  38 U.S.C.A. § 1137 (West 2002); 38 C.F.R. § 3.304(b) 
(2005).  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  38 U.S.C.A. § 1153 (West 2002).  If this burden 
is met, then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under 38 U.S.C.A. § 1137, the 
veterans service connection claim is one for incurrence in 
service.  Wagner, supra.

It is essential to make a distinction between bilateral 
flatfoot as a congenital condition or as an acquired 
condition.  The congenital condition, with depression of the 
arch but no evidence of abnormal callosities, areas of 
pressure, strain, or demonstrable tenderness, is a congenital 
abnormality that is not compensable.  38 C.F.R. § 4.57 
(2005).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. § 3.303(c) (2005).
  
B. Increased Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

When a condition which is not listed in the rating schedule 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2005).

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time, a practice known as "staged ratings".  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Cystic Acne

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7800, pertaining 
to disfiguring scars of the head, face, or neck, provided 
that a non-compensable (zero percent) evaluation was 
warranted for slight disfiguring scars of the head, face, or 
neck.  Moderate disfiguring scars of the head, face, or, neck 
warranted an evaluation of 10 percent.  An evaluation of 30 
percent required severe disfiguring scars of the head, face, 
or, neck, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7806, pertaining to eczema, provided that slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed or 
small area of skin, warranted a non-compensable (zero 
percent) evaluation.  Exfoliation, exudation, or itching, if 
involving an exposed surface or exposed area, warranted a 10 
percent evaluation.  A 30 percent evaluation required 
constant exudation or itching, extensive lesions or marked 
disfigurement.

The criteria for rating skin disabilities were revised 
effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).   

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7828, pertaining to acne, provides that superficial acne 
(comedones, papules, pustules, superficial cysts) of any 
extent warrants a non-compensable evaluation.  Deep acne 
(deep inflamed nodules and pus-filled cysts) affecting less 
than 40 percent of the face and neck or deep acne other than 
on the face or neck warrants an evaluation of 10 percent.  An 
evaluation of 30 percent requires deep acne (deep inflamed 
nodules and pus-filled cysts) affecting 40 percent or more of 
the face and neck.  Diagnostic Code 7828 also provides that 
acne may be rated as disfigurement of the head, face or neck 
or as scars, depending on the predominant disability.     

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7800, pertaining to disfigurement of the head, face, or neck, 
provides that an evaluation of 10 percent is warranted for 
disability of the skin of the head, face, or neck with one 
characteristic of disfigurement.  An evaluation of 30 percent 
requires disability of the skin of the head, face, or neck 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears, (auricles), cheeks, lips) or with two or three 
characteristics of disfigurement.

Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are: 

Scar 5 or more inches (13 or more cm.) in length. Scar 
at least one-quarter inch (0.6 cm.) wide at widest 
part. Surface contour of scar elevated or depressed on 
palpation. Scar adherent to underlying tissue. Skin 
hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.). Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.). Underlying soft tissue 
missing in an area exceeding six square inches (39 sq. 
cm.). Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

38 C.F.R. § 4.118, Diagnostic Code 7801, pertaining to scars 
other than on the head, face, or neck which are deep or which 
cause limited motion, provides that an evaluation of 10 
percent is warranted for such scars on an area or areas 
exceeding six square inches (39 square centimeters); an 
evaluation of 20 percent is warranted for such scars on an 
area or areas exceeding 12 square inches (77 square 
centimeters); an evaluation of 30 percent is warranted for 
such scars on an area or areas exceeding 72 square inches 
(465 square centimeters).  

A Note to Diagnostic Code 7801 provides that a deep scar is 
one associated with underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7802, pertaining to scars 
other than on the head, face, or neck which are superficial 
and which do not cause limited motion, provides that an 
evaluation of 10 percent requires such scars on an area or 
areas of 144 square inches (929 square centimeters) or 
greater.

A Note to Diagnostic Code 7802 provides that a superficial 
scar is one not associated with underlying soft tissue 
damage.

38 C.F.R. § 4.118, Diagnostic Code 7803, pertaining to 
superficial unstable scars, provides that such a scar 
warrants an evaluation of 10 percent.  Notes to Diagnostic 
Code 7803 provide that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar and that a superficial scar is one not associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7804, pertaining to 
superficial scars which are painful on examination, provides 
that such a scar warrants an evaluation of 10 percent.  Notes 
to Diagnostic Code 7804 provide that a superficial scar is 
one not associated with underlying soft tissue damage an 
evaluation of 10 percent will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation under 38 C.F.R. 
§ 4.68.

38 C.F.R. § 4.118, Diagnostic Code 7805 provides that other 
scars are rated on limitation of function of the affected 
part.
 
Residuals of Traumatic Arthritis of Index and Middle Fingers 
of Right Hand

During the pendency of this appeal, the criteria for rating 
ankylosis and limitation 
of motion of digits of the hand were amended, effective from 
August 26, 2002.  
See 67 Fed. Reg. 144, 48784-48787 (2002).

Prior to August 26, 2002 (as now), 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 provided that arthritis due to trauma 
substantiated by X-ray findings (traumatic arthritis) is 
rated as degenerative arthritis under Diagnostic Code 5003, 
which provides that degenerative arthritis established by X-
ray findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.    

Prior to August 26, 2002, 38 C.F.R. § 4.71a, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5225 provided that an evaluation of 
10 percent was warranted for favorable or unfavorable 
ankylosis of the index finger of either the major hand or the 
minor hand, and 38 C.F.R. § 4.71a, Diagnostic Code 5226 
provided that an evaluation of 10 percent was warranted for 
favorable or unfavorable ankylosis of the middle finger of 
either the major hand or the minor hand.  

Prior to August 26, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 
5223, pertaining to favorable ankylosis of two digits of one 
hand, provided that an evaluation of 20 percent was warranted 
for favorable ankylosis of the index finger and middle finger 
of either the major hand or the minor hand.  The rating under 
former Diagnostic Code 5223 applied to favorable ankylosis or 
to limited motion which permitted flexion of the finger tips 
to within two inches (5.1 centimeters) of the transverse fold 
of the palm of the hand.  Limitation of motion of less than 
one inch (2.5 centimeters) was not considered disabling.

"Ankylosis" is immobility and consolidation of a joint due 
to disease, injury, or surgical procedure.  See Dorland's 
Illustrated Medical Dictionary (Dorland's) 
86 (28th ed., 1994).   

A Note to the diagnostic codes for rating ankylosis of digits 
in effect prior to August 26, 2002, stated that it should be 
considered whether evaluation as amputation is warranted or 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with the 
overall function of the hand.

38 C.F.R. § 4.68, the amputation rule, which has been in 
effect throughout the pendency of this appeal, provides that 
the combined rating for disabilities of an extremity shall 
not exceed the rating for amputation at the elective level, 
were amputation to be performed.

Prior to August 26, 2002 (as now), 38 C.F.R. § 4.71a, 
Diagnostic Code 5146 provided that amputation of the index 
finger and the long [middle] finger of the major hand 
warranted an evaluation of 40 percent.  

From August 26, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 5010 
continues to provide that arthritis due to trauma 
substantiated by X-ray findings (traumatic arthritis) is 
rated as degenerative arthritis under Diagnostic Code 5003, 
which continues to provide that degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.

Effective August 26, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 
5225 provides that favorable or unfavorable ankylosis of the 
index finger of the major or of the minor hand warrants an 
evaluation of 10 percent and it should be considered whether 
evaluation as amputation is warranted or whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with the overall 
function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5226 provides that favorable or unfavorable ankylosis of the 
long [middle] finger of the major or of the minor hand 
warrants an evaluation of 10 percent and it should be 
considered whether evaluation as amputation is warranted or 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with the 
overall function of the hand.

Effective August 26, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 
5219, pertaining to unfavorable ankylosis of two digits of 
one hand, provides that an evaluation of 30 percent is 
warranted for unfavorable ankylosis of the index and long 
[middle] fingers of the major hand. 

Effective August 26, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 
5229, pertaining to limitation of motion of the index finger 
or of the long [middle] finger, provides that a non-
compensable (zero percent) evaluation is warranted for 
limitation of motion of the index finger or of the long 
[middle] finger with a gap of less than one inch (2.5 
centimeters) between the fingertip and the proximal 
transverse crease of the palm of the hand, with the finger 
flexed to the extent possible and extension is limited by no 
more than 30 degrees.  An evaluation of 10 percent under 
Diagnostic Code 5229 requires limitation of motion of the 
index finger or of the long [middle] finger with a gap of one 
inch (2.5 centimeters) or more between the fingertip and the 
proximal transverse crease of the palm of the hand, with the 
finger flexed to the extent possible and extension is limited 
by no more than 30 degrees. 

From August 26, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 5146 
provides that amputation of the index finger and the long 
[middle] finger of the major hand warrants an evaluation of 
40 percent.

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2005).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2005).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2005).  

A diagnostic code based on limitation of motion of a joint 
does not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. § 4.14, 
which prohibits rating the same disability under different 
diagnoses, does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Extraschedular Evaluations

Ratings shall be based as far as practicable upon the average 
impairment of earning capacity, with the additional proviso 
that the Secretary shall adjust the schedule of ratings from 
time to time in accordance with experience.  To accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Undersecretary 
for Benefits or the Director of the Compensation and Pension 
Service, upon field station submission, is authorized to 
approve, on the basis of the criteria set forth in this 
paragraph, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service connected disability.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2005).

Competent Medical Evidence and Competent Lay Evidence

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2005).

Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, 
or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2) 
(2005).

Withdrawal Of An Appeal Issue

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  A substantive appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).



Benefit of Doubt Doctrine

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).       

II. Factual Background and Analysis

A. Service Connection for Pes Planus (Flatfoot)

The veteran's service medical records reveal that, at an 
examination for enlistment in June 1954, his feet were 
reported as normal.  Thus, no disorder or abnormality of the 
veteran's feet was noted at the time of the veteran's 
entrance into active military service, and he is entitled to 
a presumption that his feet were in sound condition at 
service entrance.  See 38 U.S.C.A. § 1137 (West 2002); 
38 C.F.R. § 3.304(b) (2005).  The Board must, therefore, 
determine whether there is clear and unmistakable evidence 
(obvious or manifest) that congenital pes planus existed in 
the veteran's case prior to his entrance on active service 
and such pre-existing congenital pes planus was not 
aggravated by his active service.

The veteran's service medical records are negative for any 
complaint or finding of an injury to either of his feet.  In 
a report of medical history for separation from service in 
May 1957, the veteran denied having or having had foot 
trouble.  At an examination for separation from service in 
May 1957, the veteran's feet were reported as abnormal and 
the pertinent diagnosis was "Flat feet, bilateral; feet 
retain normal strength and functional ability.  Not painful 
on walking or hopping on toes; asymptomatic."

In June 1999, a VA staff radiologist reported that X-rays of 
the veteran's  feet showed "somewhat flattening of the 
longitudinal arches".  

At a VA examination in June 1999, the veteran stated that he 
did not realize that he had been listed at his service 
separation examination in 1957 as having flat feet until he 
reviewed his service medical records.  He reported that in 
service he did have a great deal of pain in the arches of his 
feet after extended standing but that at the present time, 
when he did not have to be on his feet as much, his feet were 
asymptomatic.  He walked with a normal gait with no evidence 
of foot pain.  On examination of the veteran's feet, there 
was flattening of the arches of both feet with some myelo 
limina of the forefoot to the midfoot, which improved with 
non-weight bearing.  Both feet had hallux valgus on the left.  
The junction of the metatarsals with the small bones of the 
foot was tender, bilaterally, and there was some pain 
associated with torque action of those joints.  X-rays of the 
veteran's feet were noted by the examiner to show: some 
degenerative joint disease in the MP [metacarpal phalangeal] 
joint of the first toe, bilaterally, with evidence of hallux 
valgus; and flattening of the arches, bilaterally.  The 
pertinent impression was bilateral flat feet with hallux 
valgus.

The Board's January 2002 remand of this case to the RO for 
further development of the evidence included a remand order 
that, after review of the pertinent evidence in the veteran's 
claims folder, to include his service medical records, an 
examining physician should state an opinion on the question 
of whether it is more likely than not that the veteran's 
diagnosed flat foot condition is a congenital or 
developmental condition, as defined by 38 C.F.R. § 4.57, or 
whether it is as likely as not that the veteran had an 
acquired flat foot condition in service which is 
etiologically related to the his current flat foot condition.

At the requested examination in July 2002, the veteran gave a 
history of developing pain on the plantar aspect of the heels 
of both feet approximately 40 years earlier.  He stated that 
walking at that time was difficult for about two weeks and 
that he had continued to have intermittent episodes of pain 
in his heels.  He also stated that recently he had developed 
pain on the dorsal aspect of the metatarsal heads of the toes 
of his feet.  On examination of his feet, the veteran stood 
with low longitudinal arches.  There was tenderness beneath 
his heels at the insertion of the plantar fascia.  In the 
right foot, there was tenderness over the distal portion of 
the right fourth metacarpal.  In the left foot, there was 
tenderness over the distal portion of the right second 
metacarpal.  The veteran's feet had no corns or calluses.  
Range of motion of the subtalar, midtarsal, and toe joints 
was full.  The pertinent impression was bilateral plantar 
fasciitis causing heel pain.  The Board notes that 
"fasciitis" is inflammation of fascia.  "Fascia" is a 
sheet or band of fibrous tissue such as lies deep to the skin 
or forms an investment for muscles and various other organs 
of the body.  "Plantar" means pertaining to the sole of the 
foot.  See Dorland's at 610, 611, 1301.    

The VA examiner reported that: the veteran does not have flat 
feet; the veteran has a low longitudinal arch; and most of 
his foot pain comes from his plantar fasciitis, with very 
tight heel cords contributing to the plantar fasciitis.  The 
examining physician stated his opinion that the veteran's low 
longitudinal arches are a congenital problem and not an 
acquired condition from military service.

VA outpatient treatment records dated in November 2003 
reflect that the veteran was seen for complaints of chronic 
pain in his back, legs and feet.  The diagnosis include 
flexible pes planus with fasciitis.  

The opinion of the VA examining physician in July 2002 that 
the veteran currently suffers from a congenital foot disorder 
and not from acquired flat foot is the only opinion which 
constitutes competent medical evidence on the medical 
question of whether the veteran has congenital pes planus or 
acquired pes planus, see 38 C.F.R. § 3.159(a) (2005), and, as 
a layman, the veteran is not qualified to offer an opinion on 
a question of medical diagnosis, see Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, the Board notes that 
the VA regulation on static foot deformities, 38 C.F.R. 
§ 4.57, states that congenital pes planus is not manifested 
by areas of demonstrable tenderness, and the VA examiner in 
July 2002 found that the veteran's feet had areas of 
tenderness.  Furthermore, neither the service department 
physician who diagnosed bilateral flat feet at the veteran's 
examination for separation in May 1957 nor the VA physician 
who performed an examination of the veteran's feet in June 
1999 and diagnosed bilateral flat feet with hallux valgus 
indicated that they thought that the veteran's pes planus was 
a congenital foot condition.  Furthermore, the Board notes 
that the VA examining physician in July 2002 provided no 
clear rationale for his conclusion that the veteran's foot 
condition was congenital rather than acquired.  

The omission from the July 2002 VA examination report of a 
rationale for the stated opinion that the veteran does not 
have acquired pes planus, in the Board's view, lessens the 
probative value of the examiner's opinion.  Of interest also 
is the VA examiner's statement that "most" of the veteran's 
foot pain comes from his plantar fasciitis and his failure to 
venture an opinion as to the cause of the rest of the 
veteran's foot pain.  

On this record, the Board is not able to find that there is 
clear and unmistakable (obvious or manifest) evidence that 
the veteran's pes planus pre-existed his active service.  
With the veteran's statement that he recalls having pain in 
his feet after periods of prolonged standing while he was on 
active duty, which statement the Board finds to be credible, 
and with a diagnosis of pes planus, not characterized as 
congenital, at the examination for service separation, the 
Board cannot find that there is clear and unmistakable 
evidence that any flat foot condition which the veteran may 
have had prior to his active service was not aggravated by 
service.  Therefore, the Board must conclude that the 
presumption that the veteran's feet were in sound condition 
at service entrance has not been rebutted, and the veteran's 
claim of entitlement to service connection for pes planus is 
a claim that his current bilateral pes planus was incurred 
(acquired) during his active service.  See 38 U.S.C.A. §§ 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2005); 
Wagner, supra.
 
In light of the fact that neither the service department 
physician who examined the veteran's feet at service 
separation in May 1957 nor the VA examining physician in June 
1999 reported that the veteran's pes planus was in their 
opinion congenital and in view of the fact that the VA 
examiner in July 2002 offered no clear rationale for finding 
that the veteran's foot disorder is congenital rather than 
acquired, and accepting the veteran's assertion that he first 
had foot pain while serving on active duty as credible, the 
Board finds that there is an approximate balance of positive 
and negative evidence on the issue of whether the veteran's 
current bilateral pes planus was incurred in service.  
Resolving the doubt on that issue in the veteran's favor, the 
Board finds that the veteran developed bilateral acquired pes 
planus in service and that, on that basis, he is entitled to 
service connection for bilateral pes planus.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).

B. Evaluation of Cystic Acne

With regard to the issue on appeal of entitlement to a 
compensable evaluation for cystic acne, the Board first notes 
that service connection is also in effect for a tender scar, 
residual of excision of a pilonidal cyst, and that the 
surgical scar is not at issue in this appeal.  (The veteran's 
claim of entitlement to service connection for a skin disease 
manifested by lesions on the top of the feet and lower legs, 
characterized as stucco keratoses, which was the subject of a 
prior final denial by a rating decision in November 1999 
rating, see 38 U.S.C.A. § 7105 (West 2002), is also not 
before the Board at this time.)

The rating decision in November 1999, which granted service 
connection for cystic acne, did not, on the list of 
disabilities for which service connection had been granted 
(page 7 of November 199 rating decision), specify the parts 
of the body affected by cystic acne which were included the 
service connection grant.  However, in the body of the rating 
decision, in the section concerning the claim for service 
connection for cystic acne, the RO referred only to evidence 
of cystic acne on the veteran's neck, back, and face, and so 
the Board finds that the grant of service connection for 
cystic acne was a grant of service connection for cystic acne 
of the neck, back, and face.

At a VA skin examination in June 1999, the veteran presented 
with a history of scars on the neck, back, and face which 
were residuals of outbreaks of cystic acne in service.  The 
examining physician found that the veteran's cystic acne was 
not active at the time he examined the veteran.  Color 
photographs of the veteran were ordered, taken, and 
associated with other evidence in the veteran's claims file.

At a VA skin examination in August 2002, the veteran was 
noted to have acne scars, which were less than or equal to 
one and a half centimeters, scattered over his shoulders and 
upper trunk.  On an examination of his skin "from head to 
foot", 
the veteran had no active skin lesions.  The veteran had hair 
on his trunk which obscured the acne scars which were there, 
which were hard to see unless one got close and looked for 
scars.  The examining physician reported that there was no 
exfoliation, exudation, or itching of the veteran's skin.  

At a VA pre-operative physical examination prior to hand 
surgery in January 2001, the veteran had no skin lesions or 
rashes.  

The veteran is not entitled to a compensable evaluation for 
cystic acne of the neck, back, and face under the rating 
criteria in effect prior to August 30, 2002, or under the 
rating criteria in effect since August 30, 2002, for the 
reasons stated below.

The reports of the VA skin examinations in June 1999 and in 
August 2002 and the color photographs of the veteran which 
are of record do not show that he has any moderate 
disfiguring scars of the head, face, or neck or that there 
has been any exfoliation, exudation, or itching of the cystic 
acne scars on his neck, back, and face, so the Board finds 
that the criteria for a compensable evaluation for skin 
disease under the provisions of former Diagnostic Codes 7800, 
7806, have not been met.

Similarly,  the reports of the VA skin examinations in June 
1999 and in August 2002 and the color photographs of the 
veteran which are of record do not show that any cystic acne 
scars of the veteran's neck, back, or face are "deep" or 
"unstable" as those terms are defined in Notes to in the 
revised diagnostic codes now in effect, or painful on 
examination, or cause limited motion.  Nor does the pertinent 
evidence of record show that any cystic acne scar of the 
veteran's neck, back, or back is manifested by any of the 8 
characteristics of disfigurement listed in Note (1) to 
revised Diagnostic Code 7800.  The veteran's cystic acne 
scars on his neck and face, which are superficial, thus do 
not warrant an evaluation higher than zero percent (non-
compensable) under the provisions of former Diagnostic Codes 
7800, 7806, and his cystic acne scars on the back, which are 
superficial, do not warrant a compensable evaluation under 
the provisions of revised Diagnostic Codes 7801, 7802, 7803, 
7804, 7805, or 7828.

In sum, there is no basis in fact or in law to allow a 
compensable schedular evaluation for the veteran's cystic 
acne of the neck, back, and face.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 
(2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805, 7828 (2005).

C. Evaluation of Residuals of Traumatic Arthritis of Index 
and Middle Fingers of Right Hand

VA X-rays of the veteran's right hand in June 1999 showed 
minimal degenerative changes at the second and third MP 
[metacarpal phalangeal] joints and soft tissue swelling along 
the dorsal aspect of those joints.

At a VA examination in June 1999, the veteran stated that 
since a sports injury to his right hand in service he had had 
recurrent pain and swelling of the MP joints of the index and 
middle fingers of that hand.  The veteran said that he is 
right-handed and that the swelling of the index and middle 
fingers reduced his right hand grip strength.  On examination 
of the right hand, gross swelling to the MP joints of the 
index and middle fingers of the right hand was noted.  
Strength in the index finger to thumb of the right hand was 
3/5 compared to 5/5 in the left hand.  On grasping, the 
veteran could not fully touch the palm of his right hand with 
his index and middle finger but he was able to do this with 
ring and little fingers of the right hand.  The pertinent 
impression was traumatic arthritis of the index and middle 
fingers of the right hand.  

At a VA hand, thumb, and fingers examination on July 8, 2002, 
the veteran presented with a history of having hyper-extended 
the fingers of his right hand in service in 1955.  The 
veteran complained that the affected fingers of his right 
hand stayed sore and would swell.  On examination of the 
veteran's right hand, mild swelling around the MP joints of 
the second and third fingers was noted.  Flexion of the index 
and middle fingers of the right hand was to 70 degrees, and 
extension of those fingers was full.  Flexion of the  PIP 
[proximal interphalangeal] joints of the index and middle 
fingers of the right hand was to 60 degrees and extension was 
lacking the last 10 degrees.  Flexion of the DIP [distal 
interphalangeal] joints of the index and middle fingers of 
the right hand was to 45 degrees and extension was full. The 
examiner reported that there was mild swelling of the DIP 
joints of the index and middle fingers of the right hand as 
is seen with Heberden's nodes.  The Board notes that 
"Heberden's nodes" are small hard nodules, formed usually 
at the distal interphalangeal articulations of the fingers, 
produced by calcific spurs of the articular cartilage and 
associated with interphalangeal arthritis.  See Dorland's at 
1142.

The VA examining physician reported that X-rays of the 
veteran's right hand in July 2002 showed small osteophytes at 
the DIP joints of the index, middle, and ring fingers which 
were characteristic of the veteran's age of 65 years.  The 
Board notes that an "osteophyte" is a bony excrescence or 
outgrowth of bone.  See Dorland's at 1202.  The pertinent 
impression was degenerative arthritis of the DIP joints of 
the right hand.  The examiner made the following additional 
comments: he would not attribute the spurs, or osteophytes, 
at the DIP joints of fingers of the veteran's right hand to 
his hyper-extension injury in service; determining the range 
of motion of the veteran's fingers "was difficult and 
probably not accurate'; the veteran was difficult to examine 
and it was impossible to get a reliable assessment of his 
right hand grip;  the veteran permitted him to passively move 
his fingers, and the examiner did not feel that there was any 
significant tenderness of the veteran's fingers; the veteran 
could actively flex the tips of his right index and long 
fingers to within three centimeters of the distal crease of 
the palm of his right hand; and the veteran did not have 
ankylosis of the index finger or of the middle finger of his 
right hand.  

On January 28, 2003, at a VA hand clinic, the veteran 
underwent right wrist and right hand surgery.  The surgical 
procedures performed were: carpal tunnel release; 
arthroplasty of the MP joints of the right index and middle 
fingers; and tenodesis 
of the extensor tendon of the right middle and ring fingers.  
The Board notes that "tenodesis" is tendon fixation; 
suturing of the end of a tendon to a bone.  See Dorland's at 
1667.  Bone fragments from the distal metacarpal second and 
third fingers of the right hand, which were approximately 2.6 
centimeters and 2.2 centimeters at the greatest dimension, 
were found on pathological examination to be consistent with 
degenerative joint disease.  

In March 2003, the veteran was seen by a therapist in a VA 
occupational therapy service who thought that he was 
developing reflex sympathetic dystrophy of the right hand.  
The Board notes that "reflex sympathetic dystrophy" (RSD) 
is a series of changes caused by the sympathetic nervous 
system, marked by pallor or rubor, pain, sweating, edema, or 
osteoporosis, following muscle sprain, bone fracture, or 
injury to nerves or blood vessels.  See Dorland's at 521.

In May 2003, the veteran was seen by a VA physician in the 
orthopedic-hand clinic, who noted that the veteran's right 
hand pain was less than before the January 2003 right hand 
surgery but that the surgical scars were hyper-sensitive.  He 
reported that, clinically, it did not appear to him that the 
veteran had RSD of the right hand.  He recommended that the 
veteran undergo a course of intensive physical therapy for 
his right hand.

In June 2003, a VA occupational therapist noted that the 
veteran had completed 22 hours of physical therapy for his 
right hand and that, during the previous weekend, he had been 
able to use his right hand to drive a car, eat, brush his 
teeth, button his pants, and pull up the zipper of his pants.

In August 2003, the veteran's right hand function was 
evaluated by a physician in a VA orthopedic-hand clinic, who 
noted that a diagnosis of RSD of the veteran's right hand had 
been made.  (The Board notes that the veteran's claims file 
does not contain a claim by the veteran for service 
connection for RSD of the right hand, and service connection 
for RSD of the right hand is not in effect.)  Range of motion 
of the index and middle fingers of the veteran's right hand 
included flexion to 70 degrees and extension to zero degrees 
in the MP joints and flexion to 75 degrees and extension to 
zero degrees in the PIP and DIP joints.  

In October 2003, a VA physician prescribed medication and 
TENS stimulation of the veteran's right hand for his 
diagnosed RSD of the right hand and post-operative MCP 
[metacarpophalangeal] joints replacement of the right hand.

The findings of a VA hand, thumb, and fingers examination 
conducted on November 4, 2003, are not summarized in this 
decision, because the issue of entitlement to an evaluation 
in excess of 30 percent for residuals of traumatic arthritis 
of the index and middle fingers of the right hand for the 
period commencing November 4, 2003, is addressed in the 
REMAND below.

With regard to the evaluation of the veteran's residuals of 
traumatic arthritis of the index and middle fingers of the 
right hand for the period May 20, 1999, through July 7, 2002, 
the veteran is not entitled to a schedular evaluation in 
excess of 10 percent because the evidence of record, to 
include the findings at the VA examination in June 1999, does 
not show ankylosis of the index finger or of the middle 
finger of the right hand or such limitation of motion of 
those fingers as was required for a higher evaluation under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5223, 5225, 
5226 (2002) and the 10 percent evaluation then in effect 
adequately and appropriately compensated the veteran for any 
loss of function of his right hand he experienced during that 
period of time which was attributable to pain on use of the 
right index and middle fingers.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5223, 5225, 5226 (2002); DeLuca, supra.

With regard to the evaluation of the veteran's residuals of 
traumatic arthritis of the index and middle fingers of the 
right hand for the period July 8, 2002, through January 27, 
2003, the veteran is not entitled to a schedular evaluation 
in excess of 20 percent under the provisions of 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5223, 5225, 5226 (2002) for the reasons 
stated in the preceding paragraph of this decision.  The 
veteran is not entitled to a schedular evaluation in excess 
of 20 percent for that period of time under revised rating 
criteria, because the evidence of record, including the 
findings at the VA examination on July 8, 2002, does not show 
ankylosis of the index finger or of the middle finger of the 
right hand or such limitation of motion of those fingers as 
was required for a higher evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5219, 5225, 5226, 5229 (2005) 
and the 20 percent evaluation in effect for that period of 
time adequately and appropriately compensated the veteran for 
any loss of function of his right hand he experienced during 
that period of time which was attributable to pain on use of 
the right index and middle fingers.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5219, 5225, 5226, 5229 (2005); DeLuca, 
supra.    

With regard to the evaluation of the veteran's residuals of 
traumatic arthritis of the index and middle fingers of the 
right hand for the period May 1, 2003, through November 3, 
2003, which period began after the expiration of the 
temporary total evaluation for the veteran's convalescence 
from the right hand surgery in January 2003, the veteran is 
not entitled to a higher evaluation under either the rating 
criteria in effect prior to August 26, 2002, or under the 
rating criteria effective August 26, 2002, under the same 
analysis set forth in the preceding paragraph of this 
decision.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5223, 
5225, 5226 (2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5219, 5225, 5226, 5229 (2005); 
DeLuca, supra.

The veteran is not entitled to evaluations in excess of the 
ratings currently assigned for the period May 20, 1999, 
through July 7, 2002, or for the period July 8, 2002, through 
January 27, 2003, or for the period May 1, 2003, through 
November 3, 2003, on the basis that the limitation of motion 
of the index and middle fingers of the right hand resulted in 
limitation of motion of other fingers or interfered with the 
overall function of his right hand so as to warrant a higher 
evaluation, because there is no competent medical evidence 
demonstrating those effects.  See Note to Diagnostic Codes 
5223, 5225, 5226 (2002) and Diagnostic Codes 5225, 5226 
(2005). 

In sum, there is no basis in fact or in law to allow higher 
schedular evaluations for residuals of traumatic arthritis of 
the index and middle fingers of the right hand for the period 
May 20, 1999, through July 7, 2002, or for the period July 8, 
2002, through January 27, 2003, or for the period May 1, 
2003, through November 3, 2003, and entitlement to those 
benefits is not established.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5223, 5225, 5226 (2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5219, 5225, 5226, 
5229 (2005); DeLuca, supra.   

D.  Extraschedular Evaluations 

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2005) whether or not they 
were raised by the veteran, as required by the Court's 
holding in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds in this case that the disability 
picture presented by the veteran's service-connected 
disabilities of cystic acne and residuals of traumatic 
arthritis of the index and middle fingers of the right hand 
is not so exceptional or unusual as to render impractical the 
application of regular schedular standards, and thus a 
referral for an evaluation on an extraschedular basis is not 
warranted.   For example, such service-connected disabilities 
have not required hospitalization or otherwise interfered in 
any significant way with employment of the veteran, who is 
retired.  The Board is, therefore, not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

E. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the veteran's 
claims for higher evaluations for cystic acne and residuals 
of traumatic arthritis of the index and middle fingers of the 
right hand, the benefit of the doubt doctrine does not apply 
on those issues.  38 U.S.C.A. § 5107(b) (West 2002). 

F. Withdrawal Of Appeal On Issue Of Extension Of Temporary 
Total Rating

The appellant, through his authorized representative, has 
withdrawn the appeal on the issue of entitlement to extension 
of a temporary total evaluation for convalescence under the 
provisions of 38 C.F.R. § 4.30 beyond April 30, 2003, and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration on that issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal on that 
issue and it is dismissed.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


ORDER

Entitlement to service connection for bilateral pes planus is 
granted.

Entitlement to a compensable evaluation for cystic acne is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of traumatic arthritis of the index and middle 
fingers of the right hand for the period May 20, 1999, 
through July 7, 2002, is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of traumatic arthritis of the index and middle 
fingers of the right hand for the period July 8, 2002, 
through January 27, 2003, is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of traumatic arthritis of the index and middle 
fingers of the right hand for the period May 1, 2003, through 
November 3, 2003, is denied.

The appeal is dismissed on the issue of entitlement to 
extension of a temporary total evaluation for convalescence 
under the provisions of 38 C.F.R. § 4.30 beyond April 30, 
2003.


REMAND

With regard to the issue of entitlement to an evaluation in 
excess of 30 percent for residuals of traumatic arthritis of 
the index and middle fingers of the right hand for the period 
commencing November 4, 2003, the record reveals that the 
veteran's claims file was received at the Board on June 29, 
2005, and that on July 15, 2005, a letter from a Member of 
Congress addressed to the Acting Chairman of the Board was 
received.  In that letter, the veteran's Congressman stated 
that the veteran had undergone surgery on his right hand at 
the VA Medical Center (VAMC) in Jackson, Mississippi, in June 
2005.  On the veteran's behalf, the Member of Congress 
requested that the records of such VA surgical treatment be 
obtained in connection with the veteran's pending appeal.  
The Board finds that the records of VA surgery on the 
veteran's right hand and of any follow-up treatment would be 
pertinent to the issue on appeal of entitlement to an 
evaluation in excess of 30 percent for residuals of traumatic 
arthritis of the index and middle fingers of the right hand 
for the period commencing November 4, 2003, and should be 
obtained and considered by the AMC prior to appellate review 
of that issue, see 38 C.F.R. § 20.1304(c) (2005), and this 
case will be remanded to the RO via the AMC for that purpose.  

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should attempt to obtain from 
the AMC in Jackson, Mississippi, the 
records of any surgery on the veteran's 
right hand in June 2005 or at any other 
time in 2005.  In making this records 
request, the AMC must comply with the 
provisions of 38 C.F.R. § 3.159(c)(2) 
(2005).  In the event that such records 
exist and are obtained, the AMC should 
arrange for a examination of the 
veteran's right hand by a specialist in 
orthopedics to determine the current 
nature and severity of residuals of  
traumatic arthritis of the index and 
middle fingers of the right hand.  The 
examiner should be requested to report 
whether or not there is ankylosis of the 
index finger and/or the middle finger of 
the veteran's right hand and, if so, 
whether such ankylosis is favorable or 
unfavorable.  

2.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


